Citation Nr: 0907667	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction in compensation for service-connected 
bilateral hearing loss from a 30 percent rating evaluation to 
a 10 percent rating evaluation, effective August 1, 2006 was 
proper.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to October 
1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In July 2008, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 


FINDINGS OF FACT

1. A December 2003 rating decision granted a 30 percent 
disability rating for the Veteran's service-connected 
bilateral hearing loss, effective October 30, 2003.

2. A May 2006 rating decision reduced the evaluation for the 
Veteran's service-connected bilateral hearing loss to 10 
percent disabling, effective August 1, 2006.

3. At the time of the May 2006 rating decision, the 30 
percent rating for the Veteran's service-connected bilateral 
hearing loss had been in effect for less than five years.

4. Resolving all reasonable doubt in favor of the Veteran, 
the medical evidence of record at the time of the May 2006 
rating decision did not demonstrate a sustained improvement 
in the Veteran's service-connected bilateral hearing loss.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
service-connected bilateral hearing loss below 30 percent was 
not proper, and the 30 percent disability rating is restored 
from August 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to restore the 30 percent 
rating for service-connected bilateral hearing loss, 
effective August 1, 2006 is a full grant of the benefits 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008) and the implementing regulations.

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2008).
The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of 
the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a rating decision in 
a March 2006 rating decision.  The reduction was then 
assigned in a May 2006 rating decision, effective August 1, 
2006.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  In this case, the 30 percent disability rating 
was effective October 30, 2003, less than three years before 
the reduction took effect.  Thus, various provisions of 38 
C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, do not apply; reexamination disclosing improvement 
will warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Nevertheless, the Court noted in Brown v. Brown that there 
are several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  5 Vet. App. 413, 420-21 
(1993). 

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id.; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the Veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Brown at 421. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
(Maryland CNC) combined with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Tables VI, VIA (2008).  In order to 
establish entitlement to a compensable rating for hearing 
loss, certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. § 4.86, and Table 
VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  
Table VIA is for consideration when an exceptional pattern of 
hearing loss is shown, specifically when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more in a particular 
ear, determination of the level of hearing acuity in that ear 
will be made using either Table VI or Table VIA, whichever 
results in the higher numeral.  Id.  

Service connection for bilateral hearing loss was granted in 
a December 2003 rating decision, and a 30 percent disability 
evaluation was assigned, effective October 30, 2003.  In 
December 2005, the Veteran filed a claim for rating in excess 
of 30 percent.  Based on the findings of a subsequent 
February 2006 VA examination, as well as a July 2003 VA 
audiological evaluation, the RO proposed to reduce the 
Veteran's disability rating to a noncompensable evaluation.  
In a March 2006 rating decision, the RO proposed the 
reduction.  In May 2006, the Veteran responded to the 
proposed reduction and submitted a copy of a private 
audiogram, conducted in March 2006.  Finding that the 
audiogram did not meet VA requirements for audiological 
evaluations, the RO did not consider this audiogram as 
evidence of current severity.  Thus, based on the findings of 
the February 2006 VA examination, the RO reduced the rating 
evaluation for the Veteran's service-connected bilateral 
hearing loss to 10 percent.  

At the February 2006 VA examination, pure tone thresholds 
recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
55
60
60
LEFT

50
50
60
55

The average decibel loss was 56.25 decibels in the right ear 
and 53.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and 80 percent in the left ear.  Using Table VI, 
these audiometric test results show the Veteran had Level IV 
hearing acuity in his right ear, and Level IV hearing acuity 
in his left ear.  38 C.F.R. § 4.85.  Applying the percentage 
ratings for hearing impairment found in Table VII, Level IV 
hearing acuity in the right ear combined with Level IV 
hearing acuity in the left ear results in a 10 percent 
disability evaluation.  Id.  

However, the Board returns to the private audiogram submitted 
by the Veteran in March 2006.  The purpose of the Board's 
July 2008 remand was to have a VA audiologist interpret those 
results as the Board found that they suggested hearing 
impairment more severe than contemplated by a 10 percent 
rating.  In a September 2008 VA examination report, the 
examiner stated that the pure tone thresholds recorded in 
March 2006, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
50
55
55
LEFT

50
55
70
60
The examiner also reported that the speech recognition 
ability recorded in March 2006 was 64 percent in the right 
ear and 62 percent in the left ear.  The Board takes judicial 
notice of the fact that the average of the above numbers 
indicates an average loss of 52.5 decibels in the right ear 
and 58.75 decibels in the left ear.  However, the VA examiner 
indicated that he could not state whether the March 2006 
examination was conducted in accordance with VA regulations.  
Specifically, he stated that it was not indicated what type 
of stimulus was used to obtain speech recognition scores or 
whether the evaluation was conducted by a licensed 
audiologist.  

Even so, the Board notes that reduction of a disability 
rating must be based on an entirety of the record and the 
record must reflect an actual change in severity.  Moreover, 
VA must establish by a preponderance of the evidence that a 
reduction is warranted.  Brown at 421.  Thus, the Board 
determines that the burden was on VA to make efforts to 
ascertain whether the March 2006 audiogram was conducted in 
accordance with VA regulations.  Although the examiner has 
correctly stated that the March 2006 audiogram does not 
indicate that a Maryland CNC test was used to obtain speech 
recognition scores or that a licensed audiologist performed 
the test, without affirmative evidence that the testing did 
not comport with VA regulations, the Board views the evidence 
in the light most favorable to the Veteran and concludes that 
the evidence of record at the time of the reduction did not 
show that the March 2006 test results were in not accordance 
with VA audiological testing requirements.  

Thus, using Table VI, the March 2006 audiometric test results 
show that the Veteran had Level VI hearing acuity in his 
right ear, and Level VI hearing acuity in his left ear.  38 
C.F.R. § 4.85.  Applying the percentage ratings for hearing 
impairment found in Table VII, Level VI hearing acuity in the 
right ear combined with Level VI hearing acuity in the left 
ear results in a 30 percent disability evaluation.  Id.  

Based on the above, the Board finds that the evidence in 
favor of the Veteran's claim for restoration of the 30 
percent rating evaluation is in equipoise with the evidence 
in favor of the reduction.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  As the Board finds that there is 
not a preponderance of the evidence in support of the 
reduction, the reduction from 30 percent to 10 percent for 
the Veteran's service-connected bilateral hearing loss was 
not proper and that the 30 percent disability evaluation is 
to be restored, effective August 1, 2006.


ORDER

The reduction of the disability rating for the Veteran's 
service-connected bilateral hearing loss from 30 percent to 
10 percent not being proper, the 30 percent disability 
evaluation is restored, effective August 1, 2006.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


